Citation Nr: 0639153	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for dementia and 
Alzheimer's disease for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  The veteran died in January 2001.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
January 2001 and that the immediate cause of death was 
cardiopulmonary arrest due to or as a consequence of "end-
stage dementia . . . Alzheimer's disease".

2.  At the time of his death, the veteran was not service-
connected for any disability.  

3.  A claim for entitlement to service connection for 
dementia due to trauma, including end-stage Alzheimer's 
disease was pending at the time of the veteran's death in 
January 2001.

4.  Competent medical evidence does not show that the veteran 
suffered from dementia, including end-stage Alzheimer's 
disease, which could be related to his period of service.

5.  The veteran's death did not result from any disorder 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Service connection for dementia due to trauma, including 
end-stage Alzheimer's disease, for accrued benefits purposes, 
is not warranted. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 
38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for dementia or Alzheimer's disease

The appellant seeks entitlement to accrued benefits for 
service connection for dementia or Alzheimer's disease, 
claimed as due to a plane crash in service.  Under 
38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

Parenthetically, the Board notes that the law was recently 
amended to remove the two year limitation on accrued 
benefits. See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  As the veteran in 
this case died in 2001, the recent amendments are not 
applicable to the appellant's claim.  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision." 

In the instant case, the evidence of record shows that the 
veteran did have a claim pending for service connection for 
dementia or Alzheimer's disease at the time of his death.  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002).

The appellant contends that the veteran's dementia and 
Alzheimer's disease began in service as a result of a plane 
crash.  The medical evidence of record shows that at the time 
of his death the veteran was diagnosed with dementia and 
Alzheimer's disease.  The service medical records show that 
in 1945 the veteran's plane crashed during take off on a 
routine training flight.  His only listed injuries were burns 
to the face, neck and right arm and abrasion on both knees 
and the left ankle.  It was reported that the veteran had 
escaped from the wreckage without assistance.  He was 
discharged to duty nine days after the accident.  A few 
months later, his November 1945 separation examination noted 
a history of a burn to the face and right arm.  His head and 
face was noted to be normal, and an examination of the 
nervous system also revealed normal results.  

The evidence for many years after service does not 
demonstrate any complaint, treatment, or diagnosis referable 
to a head injury in service or dementia or Alzheimer's.  An 
April 1946 physical examination for flying noted that the 
veteran had flown 300 hours in the last 12 months and found 
him physically qualified and aeronautically adapted for duty 
involving the actual control of aircraft.  A 1950 U.S. Naval 
Reserve medical examination also found a normal physical and 
mental examination.

Service medical records also include additional medical 
records from the veteran's period of reserve service, 
including a February 1953 medical record which noted that the 
veteran was injured in a motorcycle accident in 1952.  His 
injuries included "severe fractures of the left side of the 
skull involving temporal and parietal bones with partial loss 
of taste and smelling."  Reexamination was recommended in 
one year.  The following year, the reexamination noted that 
the veteran had current complaints including headache, 
dizziness, vertigo, unsteadiness, disturbed motion sense, 
poor memory, defective thinking, difficulty in concentrating, 
deafness, and insomnia.  It was noted that his encephalopathy 
was of sufficient severity to impair skilled occupation and 
to obtund his intellectual capacity.  It was further noted 
that he had been retired from the police force on 100 percent 
permanent disability.  He was not considered fit for 
retention in the Reserves.  A 1964 VA examination noted 
similar complaints and that the veteran had lost 
consciousness after the 1952 accident.  He was diagnosed with 
chronic brain syndrome associated with trauma.  The next 
available medical evidence is dated in 1993 and assesses 
dementia and possible Alzheimer's.  

The appellant asserts that, while she did not know the 
veteran when he was in service, he told her that he sustained 
head trauma in service when the plane he was piloting 
crashed.  She has provided photographs which she reports show 
the plane after the accident.  His daughters and 
stepdaughters, who did not know the veteran at the time of 
the accident, also reported that their father had indicated 
that he sustained head trauma in service.  The appellant 
stated that the veteran did not mention chronic residuals 
from this accident until many years after service because he 
did not want to be "labeled"; because he wanted to continue 
to fly; and because he did not want to be rejected when he 
attempted to seek employment after service.  The appellant 
has stated that there is no one currently alive who knew the 
veteran at the time of his in-service accident.

The appellant's claim for service connection for dementia and 
Alzheimer's disease for accrued benefits purposes fails 
because the preponderance of the evidence does not link the 
veteran's dementia and Alzheimer's disease to his period of 
service.  As laypersons, lacking in medical training and 
expertise, neither the appellant nor her daughters or step-
daughters are competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

The only competent evidence which tends to support the claim 
is a 1999 VA neurology examination which provided the medical 
opinion that the veteran's "previous history of head injury 
in 1945 and 1953, particularly the 1953 crash where he had 
loss of consciousness for 12 days after the accident, could 
well be contributing factors in his current dementia."

The negative medical evidence consists of a December 2005 
medical opinion provided by a VA neuropsychologist which 
concluded that "it is unlikely the head injuries suffered in 
1945 contributed significantly to his later diagnosis of 
Alzheimer's disease."  

The Board finds that the negative evidence outweighs the 
positive evidence in this case, in part, because the 
preponderance of the evidence does not show that the veteran 
sustained a head injury in service.  On this point, the 
contemporaneous service medical records are more persuasive 
than the recollections of the veteran and his family many 
years after service.  While the Board does not doubt the 
sincerity of the beliefs of the veteran and his family, the 
service medical records are clear that the veteran was able 
to extricate himself from the burning plane immediately after 
the accident.  The fact that the veteran was able to do so 
seems to clearly demonstrate that he did not suffer loss of 
consciousness after the crash.  Further, the fact that the 
service medical records do not show any head trauma in 
connection with the accident is significant.  While the 1999 
examiner stated in his report that "[m]edical records are 
not available on the extent of the rest of his injuries", 
there is absolutely no contemporaneous evidence that there 
were any additional injuries to record.  Both the August 1945 
record of the veteran's medical assessment immediately after 
the accident in addition to his service separation 
examination only three months later, do not reveal complaint, 
symptoms or diagnosis referable to a head injury. 

Even assuming, arguendo, that the veteran did injure his head 
during the crash in service, the Board finds the positive 
evidence is outweighed by the negative evidence on the nexus 
question.  First, the Board finds the 2005 opinion more 
persuasive than the 1999 opinion because it is clear that the 
2005 neuropsychologist reviewed the entire record.  The 
neuropsychologist so stated in his report.  It is unclear, 
however, whether the 1999 examiner  reviewed the entire 
record.  The 2005 opinion is more probative because the 
foundation for the examiner's opinion is clearly the 
objective medical evidence of record, including the service 
medical records, as opposed to the foundation for the 1999 
opinion which was perhaps based largely on the recollections 
of what the appellant was told by the veteran many years 
after service.

Even if the 1999 examiner did have the benefit of a full 
record review, as the 2005 neuropsychologist did, the Board 
still finds the 2005 opinion to be more probative because the 
2005 neuropsychologist provided a clear rationale for his 
opinion.  The 1999 examiner did not provide any foundation 
for the opinion that the reported 1945 injury "could well 
be" a contributing factor in the veteran's dementia.  The 
2005 neuropsychologist, on the other hand, provided several 
reasons for the negative opinion he provided.  First, the 
2005 neuropsychologist noted that the service medical records 
did not document any significant head injury involving loss 
of consciousness in service.  Second, the 2005 
neuropsychologist noted that even if the veteran had 
sustained a head injury in service, he likely showed good 
functional recovery as he was functionally capable of working 
and renewing his pilot's license following the crash in 
service.  Third, the 2005 neuropsychologist based his opinion 
on recent research which suggested a "12.7 percent increased 
likelihood of Alzheimer's disease due to previous head 
injury."  The 2005 neuropsychologist pointed out that this 
research led to the conclusion that there was less than a 50 
percent probability that Alzheimer's disease was causally 
related to service.  

Finally, the Board finds the opinion of the 2005 
neuropsychologist to be more persuasive than the 1999 opinion 
because the 1999 examiner phrased his opinion in vague and 
speculative language-that there "could be" a relationship.  
The 2005 neuropsychologist, on the other hand, clearly stated 
his opinion in more definitively terms-that it was 
"unlikely" that there was a relationship between any head 
injury in service and dementia or Alzheimer's and that the 
probability of such a relationship was "less than 50 
percent".

The Board therefore finds that the preponderance of the 
evidence is against the claim and that service connection for 
dementia or Alzheimer's disease on an accrued basis cannot be 
granted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§§  C.F.R. §§ 3.102, 3.303 (2006).  

Cause of death

The veteran's death certificate showed that the veteran died 
in January 2001 and that the immediate cause of death was 
cardiopulmonary arrest due to or as a consequence of "end-
stage dementia . . . Alzheimer's disease".

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse from a service-connected or 
compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is defined as inherently not 
related to the principal cause under 38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 

The Board must also determine whether the veteran had a 
disability incurred in or aggravated by service that was 
either the principal, or primary, cause of death, or that it 
was a contributory cause of death.  In its review of the 
record, the Board must determine whether the evidence 
supports the claim or if it is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

At the time of his death, the veteran was not service-
connected for any disabilities.  As discussed above, the 
veteran's dementia or Alzheimer's disease, has not been 
service-connected for accrued benefits purposes.  The 
appellant has not contended that any other disability was 
incurred in or aggravated by service and was either the 
principal or contributory cause of death.  Regardless, the 
veteran's cardiopulmonary arrest has not been shown to be 
linked to service.  The appellant's claim fails because there 
is no competent evidence of a nexus between any disorder 
incurred in or aggravated by service and a principal or 
contributory cause of the veteran's death.  

Taking into consideration all the evidence of record, the 
Board does not find that the veteran's cause of death may be 
related to a disability or symptoms that may be associated 
with service.  Based upon a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask her to submit any pertinent evidence in her 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The Board remanded this case in 2004 for compliance with the 
duty to assist and the duty to notify.  A March 2004 letter 
issued by the RO met the four notice requirements specified 
in Pelegrini.  In addition, further notice was provided in 
June 2003 and August 2005 letters.  

With regard to the timing element, while the appellant was 
not made aware of all elements of notice prior to the initial 
adjudication of the claims, she has since been provided with 
content-complying notice and the claims have been 
readjudicated.  The Board finds no defect in notice that 
results in any prejudice to the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the 
appellant has not shown or alleged any prejudice in the 
content of the notice concerning the issues on appeal.  In 
light of the denial of these claims, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained all available private treatment records 
adequately identified by the appellant.  The appellant has 
provided testimony and written statements with regard to 
these claims and has not identified any additional available 
evidence which is pertinent to the claims adjudicated in this 
decision and has not been associated with the claims folder.  
In fact, she reported in June and July 2003 correspondence 
that she had no additional evidence to submit.  A medical 
opinion with file review was also developed pursuant to a 
Board remand in 2005.  Accordingly, the Board finds that the 
duty to assist was met.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for dementia and 
Alzheimer's disease, for accrued benefits purposes, is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


